1                                  UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3                                                   ***

4

5     ROBERT CSECH,                                    3:19-cv-0288-MMD-CLB

6                           Plaintiff,
                                                       ORDER
7     vs.

8     DR. MCKEE,

9                           Defendant.

10

11          Nicole Levy, Esq. and the American Civil Liberties Union of Nevada has filed a motion to

12   withdraw as appointed counsel for plaintiff, Robert Csech. (ECF No. 47). The motion to withdraw

13   as counsel (ECF No. 47) is GRANTED. A copy of this order and all documents hereafter filed

14   shall be served on plaintiff via e-filing at the Northern Nevada Correctional Center.

15          At present, this case will proceed primarily through written briefing. The court finds that

16   Mr. Csech is capable of handling written briefing and any necessary discovery in this case as

17   evidenced by his many written filings. Therefore, this case will not be referred to the Pro Bono

18   Program for reappointment of counsel.

19

20                  May 12, 2021
            DATED: ________________

21

22                                                    ___________________________________
                                                      CARLA BALDWIN
23                                                    UNITED STATES MAGISTRATE JUDGE
24

25
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
